Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed February 19, 2021.

3.	Claims 1, 3-5, 7, 9, 11, 12, 15, 16, 18, and 19 have been amended.  Claims 2, 10, and 17 have been cancelled.  New claims 21-23 have been added.

4.	Claims 1, 3-9, 11-16, and 18-23 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered and are persuasive.  However, after further searching and consideration a new ground of rejection has been set forth below.  This Office Action is Non-Final since the examiner has failed to explicitly teach the limitations of claims 2, 10, and 17, which has been incorporated into the independent claims 1, 9, and 16, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 5-9, 13-16, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Song et al. (US 2017/0070892).
INDEPENDENT:
As per claim 1, Song teaches a service management method, comprising: 
receiving, by a second network management unit, a network management request from a service management unit, wherein the network management request carries network requirement information (see Song, Abstract: “The access network slice and the core network slice are determined by the service type requested by the device”; and [0019]: “Another embodiment of the present invention provides a method for configuring a network in a communication network system, including: allowing a network configuring device that is one of a common control access network and a common control core network of the communication network system to determine a network slice corresponding to a service type requested by a device; and allowing the network configuring device to instruct the determined network slice to configure a resource and a function corresponding to the service type, wherein the network slice includes an access network slice corresponding to the service type, and further includes a core network slice according to the service type”); and 
determining, by the second network management unit, a target network type based on the network requirement information and a preset policy, wherein the target network type , and wherein the preset policy comprises an association relationship between a network type and the network requirement information (see Song, [0019]: “Another embodiment of the present invention provides a method for configuring a network in a communication network system, including: allowing a network configuring device that is one of a common control access network and a common control core network of the communication network system to determine a network slice corresponding to a service type requested by a device; and allowing the network configuring device to instruct the determined network slice to configure a resource and a function corresponding to the service type, wherein the network slice includes an access network slice corresponding to the service type, and further includes a core network slice according to the service type”; [0137]: “The network manager (NM) may include an NS-DB, and the NS-DB may store subscriber registration information, a service provider policy, network slice profile information specialized for user cases, and network control/management information. The network manager (NM) uses information stored in the NS-DB to newly determine a network slice satisfying the service requirement (SRI#k) and set configuration information on the resource/function of the network slice”; and [0199]: “The network manager (NS) includes an NS-DB, and the NS-DB includes subscriber registration information, service provider policy information, user case-specific network slice category function/resource configuration information, and network control/management information”).

As per claim 9, Song teaches a service management apparatus, comprising: 
at least one processor (see Song, [0249]: “the device 1 includes a processor 11, a memory 12, and a transceiver 13. The processor 11 may be configured to realize the methods that are described with reference to FIG. 1 to FIG. 17”); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see Song, [0250]: “The memory 12 is connected to the processor 11 and stores various kinds of information relating to an operation of the processor 11”) to: 
 a network management request from a service management unit, wherein the network management request carries network requirement information (see Cui, Abstract: “The access network slice and the core network slice are determined by the service type requested by the device”; and [0019]: “Another embodiment of the present invention provides a method for configuring a network in a communication network system, including: allowing a network configuring device that is one of a common control access network and a common control core network of the communication network system to determine a network slice corresponding to a service type requested by a device; and allowing the network configuring device to instruct the determined network slice to configure a resource and a function corresponding to the service type, wherein the network slice includes an access network slice corresponding to the service type, and further includes a core network slice according to the service type”); and 
determine a target network type based on the network requirement information and a preset policy, wherein the target network type comprises a sliced network or a non-sliced network, and wherein the preset policy comprises an association relationship between a network type and the network requirement information (see Song, [0019]: “Another embodiment of the present invention provides a method for configuring a network in a communication network system, including: allowing a network configuring device that is one of a common control access network and a common control core network of the communication network system to determine a network slice corresponding to a service type requested by a device; and allowing the network configuring device to instruct the determined network slice to configure a resource and a function corresponding to the service type, wherein the network slice includes an access network slice corresponding to the service type, and further includes a core network slice according to the service type”; [0137]: “The network manager (NM) may include an NS-DB, and the NS-DB may store subscriber registration information, a service provider policy, network slice profile information specialized for user cases, and network control/management information. The network manager (NM) uses information stored in the NS-DB to newly determine a network slice satisfying the service requirement (SRI#k) and set configuration information on the resource/function of the network slice”; and [0199]: “The network manager (NS) includes an NS-DB, and the NS-DB includes subscriber registration information, service provider policy information, user case-specific network slice category function/resource configuration information, and network control/management information”).

As per claim 16, Song teaches a service management system, comprising: 
a service management unit configured to send a network management request wherein the network management request carries network requirement information (see Song, Fig2, 1-2 & Fig.4); and 
a second network management unit configured to: 
receive the network management request from the service management unit (see Song, Abstract: “The access network slice and the core network slice are determined by the service type requested by the device”; and [0019]: “Another embodiment of the present invention provides a method for configuring a network in a communication network system, including: allowing a network configuring device that is one of a common control access network and a common control core network of the communication network system to determine a network slice corresponding to a service type requested by a device; and allowing the network configuring device to instruct the determined network slice to configure a resource and a function corresponding to the service type, wherein the network slice includes an access network slice corresponding to the service type, and further includes a core network slice according to the service type”); and 
determine a target network type based on the network requirement information and a preset policy, wherein the target network type comprises a sliced network or a non-sliced network, and wherein the preset policy comprises an association relationship between a network type and the network requirement information (see Song, [0019]: “Another embodiment of the present invention provides a method for configuring a network in a communication network system, including: allowing a network configuring device that is one of a common control access network and a common control core network of the communication network system to determine a network slice corresponding to a service type requested by a device; and allowing the network configuring device to instruct the determined network slice to configure a resource and a function corresponding to the service type, wherein the network slice includes an access network slice corresponding to the service type, and further includes a core network slice according to the service type”; [0137]: “The network manager (NM) may include an NS-DB, and the NS-DB may store subscriber registration information, a service provider policy, network slice profile information specialized for user cases, and network control/management information. The network manager (NM) uses information stored in the NS-DB to newly determine a network slice satisfying the service requirement (SRI#k) and set configuration information on the resource/function of the network slice”; and [0199]: “The network manager (NS) includes an NS-DB, and the NS-DB includes subscriber registration information, service provider policy information, user case-specific network slice category function/resource configuration information, and network control/management information”).

DEPENDENT:
As per claims 5 and 13, which respectively depend on claims 1 and 9, Song teaches further comprising: determining, by the second network management unit, the target network type based on network type indication information or the network requirement information; and sending, by the second network management unit, a network request to a target network management unit in at least one first network management unit after the second network management unit determines, based on the network type indication information or the network requirement information, that the target network type is the sliced network (see Song, [0133]: “The initial network 2 transmits the above-noted information included in the message provided by the device 1 to the network manager (NM) 3 through a network slice selection request message (NetworkSlice Selection Request) (S704). In this instance, the network slice selection request message (NetworkSlice Selection Request) may be triggered by not only the device but also by the initial network or the communicating network slice (NS#k) for the service requirement modification request (SRI#k.fwdarw.SRI#(k+1)). This triggering may be performed for the purpose of operational maintenance and management by the service provider and a network load balance, which is allowable since the network manager (NM) is connected to the initial network/network slice through an open interface”).
As per claims 6 and 14, which respectively depend on claims 5 and 13, Song further teaches wherein before sending, by the second network management unit, the network request after the second network management unit determine that the target network type is the sliced network, the service management, method further comprises determining, by the second network management unit, the target network management unit in the at least one first network management unit (see Song, [0077]: “the present invention, the network generally targets a combination of the access network (e.g., a specific device on the AN or a combination thereof) and the core network (e.g., a specific device on the CN or a combination thereof), but is not limited thereto”; and [0133]: “The initial network 2 transmits the above-noted information included in the message provided by the device 1 to the network manager (NM) 3 through a network slice selection request message (NetworkSlice Selection Request) (S704). In this instance, the network slice selection request message (NetworkSlice Selection Request) may be triggered by not only the device but also by the initial network or the communicating network slice (NS#k) for the service requirement modification request (SRI#k.fwdarw.SRI#(k+1)). This triggering may be performed for the purpose of operational maintenance and management by the service provider and a network load balance, which is allowable since the network manager (NM) is connected to the initial network/network slice through an open interface”).
As per claims 7 and 15, which respectively depend on claims 1 and 9, Song teaches further comprising sending, by the second network management unit, a network capability request to at least one first network management unit (see Song, [0207]: “The service requirement indicator (SRI#k) and the network configuration information (NCP#k) may add or remove the information element in linkage to the key capability indicator of the mobile communication network. The key capability indicator of the mobile communication network may include a user experienced data rate, a packet data rate (e.g., a packet data rate of a cell in a large capacity level), latency (e.g., latency of the E2E path in the low latency level), a connection density (a connection level of the device, massive connectivity), energy efficiency, spectrum efficiency, and area traffic capacity”).
As per claim 8, which depends on claim 1, Song teaches further comprising sending, by the service management unit, the network management request to the second network management unit [0133]: “The initial network 2 transmits the above-noted information included in the message provided by the device 1 to the network manager (NM) 3 through a network slice selection request message (NetworkSlice Selection Request) (S704). In this instance, the network slice selection request message (NetworkSlice Selection Request) may be triggered by not only the device but also by the initial network or the communicating network slice (NS#k) for the service requirement modification request (SRI#k.fwdarw.SRI#(k+1)). This triggering may be performed for the purpose of operational maintenance and management by the service provider and a network load balance, which is allowable since the network manager (NM) is connected to the initial network/network slice through an open interface”). 
As per claim 20, which depends on claim 16, Song further teaches wherein the service management unit includes a communication service management function (CSMF) (see Song, [0026]: “the present invention provides a method for configuring a network in a communication network system, including: allowing a network manager for controlling an access network and a core network to receive a service requirement including a service type of a device; allowing the network manager to determine a network slice satisfying the service requirement; allowing the network manager to form network configuration information on a resource and a function of the determined network slice; and allowing the network manager to transmit the network configuration information to the determined network slice so that the determined network slice may configure the resource and the function, wherein the network slice may include an access network slice corresponding to the service type and may further include a core network slice according to the service type”).
As per claim 21, which depends on claim 5, Song further teaches wherein the network request carries the network requirement information (see Song, [0026]: “allowing a network manager for controlling an access network and a core network to receive a service requirement including a service type of a device”).
As per claims 22 and 23, which respectively depend on claims 7 and 15, Song further teaches wherein the network capability request is for obtaining current network capability information of the at least one first network management unit (see Song, [0207]: “The key capability indicator of the mobile communication network may include a user experienced data rate, a packet data rate (e.g., a packet data rate of a cell in a large capacity level), latency (e.g., latency of the E2E path in the low latency level), a connection density (a connection level of the device, massive connectivity), energy efficiency, spectrum efficiency, and area traffic capacity”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3, 4, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0070892) in view of Chun et al. (US 2019/0174392).
As per claims 3, 11, and 18, which respectively depend on claims 1, 9, and 16, although Song further teaches wherein the network requirement information comprises a requirement of a target network (see Song, [0026]: “allowing a network manager for controlling an access network and a core network to receive a service requirement including a service type of a device”), Song does not explicitly teach that the requirement is isolation requirement.
Chun teaches isolation requirement (see Chun, [0151]: “Network slicing enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements, e.g. in the areas of functionality, performance and isolation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Song in view of Chun so that the requirement (see Song, [0058]: “The network manager (NM) determines an optimized network slice according to a service requirement of the device, and forms configuration information of the resource and the function of the determined network slice”).
As per claims 4, 12, and 19, respectively depend on claims 3, 11, and 18, although Song further teaches wherein the association relationship between the network type and the network requirement information comprises an association relationship between the requirement of a network and the network type (see Song, [0026]: “allowing a network manager for controlling an access network and a core network to receive a service requirement including a service type of a device”), Song does not explicitly teach that the requirement is isolation requirement.
Chun teaches isolation requirement (see Chun, [0151]: “Network slicing enables the operator to create networks customized to provide optimized solutions for different market scenarios which demands diverse requirements, e.g. in the areas of functionality, performance and isolation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Song in view of Chun so that the requirement is isolation requirement.  One would be motivated to do so because the particulars of a subjective requirements do not functionality distinguish the invention in terms of functionality, which is explicitly taught by Song (see Song, [0058]: “The network manager (NM) determines an optimized network slice according to a service requirement of the device, and forms configuration information of the resource and the function of the determined network slice”).


Conclusion
8.	For the reasons above, claims 1, 3-9, 11-16, and 18-23 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 15, 2021